Pee: Cueiam.
Defendants, conforming to the requirements of Rule 27% (254 N.C. 809; G.S. 4A, p. 184), propound this question: “Did the trial court make so many prejudicial errors in the rulings on the admissibility of evidence against the landowners that they were deprived of their property without due process of law as set out in the nine assignments of error and the first twenty-nine of the defendants’ exceptions?” We have examined each of defendants’ twenty-nine exceptions challenging the court’s rulings on evidentiary matters. Our examination discloses no prejudicial error in the admission or exclusion of evidence. This is true whether the exceptions be considered individually or in the aggregate..
Defendants insisted their property should be valued for use as a residential area and, if so valued, the evidence would justify an award in sums varying from $22,000.00, estimated by defendant C. W. Luck, to $8,950.00, estimated by defendants’ witness, Keeling.
>• .Plaintiff’s witnesses testified the property was not suitable for residential development. They based their estimates of value on an acreage basis. Their estimates of damage varied from a low of $940.00 to a high of $1,148.00. What was .fair compensation was a question of fact for jury determination. That determination was reached without error, prejudicial to defendants.
No error.